DETAILED ACTION
	Claims 1-9 are pending.

Priority
	The application, filed 10/30/2020 is a national stage entry of PCT/GB2019/051205, with an International Filing Date of 5/1/2019 and claims foreign priority to 1807147.2, filed 5/1/2018.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 11/17/2020 and 9/3/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statements are being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are directed towards “[a/the] combination treatment” and contain a step of “administering a combination.” A combination treatment is a composition of matter claim, and yet the administration step would indicate a method claim, as such the claim is indefinite as it could be directed to either a composition or a method. Applicant needs to clarify the claim by amending the preamble to “[a] method” or remove the method steps from the claim.
For examination the claims will be treated as composition claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011061222 A1 published
Claim 1 is directed towards a combination of two drugs, drug i) an inhibition or disruption agent which inhibits or disrupts DNA licensing machinery and/or DNA replication initiation machinery and a second drug ii) a cytotoxic agent which acts in either G2, M and/or S phases of a cell cycle. 
Ballinari teaches, Table 6, on page 12, a combination treatment of a Compound of formula (I), a CDC7 inhibitor, and paclitaxel. Ballinari therefore teaches all the required structure of claims 1-6, a drug combination of a CDC7 inhibitor and paclitaxel. Table 6 anticipates claims 1-6.
Claims 7-9 require a method of treating, in which the two drugs are administered sequentially. Specifically, 12-48 hours later for the cytotoxic agenty.
Ballinari teaches, Example 14, on page 18, a combination treatment of a Compound of formula (I), a CDC7 inhibitor, and docetaxel. The CDC7 inhibitor is given on days 2, 4, 6, 9, 11, and 13. The docetaxel is given on days 1, 8, 15, Therefore there is a 48h time period between dosing the CDC7 inhibitor on day 6, and docetaxel on day 8. 
Example 14 anticipates claims 7-9.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/Examiner, Art Unit 1629                      

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629